Citation Nr: 0609423	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death to include as due to herbicide exposure

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953 and from September 1953 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's extensive honorable military service 
included duty in the Republic of Vietnam during the Vietnam 
era.

3.  At the time of the veteran's death, service connection 
was in effect for Diabetes Mellitus due to Agent Orange 
exposure, rated 10 percent, and bursitis of the left and 
right shoulders rated 10 percent for each shoulder.  The 
combined rating was 30 percent. 

4.  The certified cause of the veteran's death in January 
2003 was multiple organ failure due to metastatic pancreatic 
cancer with hypertension and diabetes type II listed as a 
significant medical conditions not directly contributing to 
death.

5.  Multiple organ failure due to metastatic pancreatic 
cancer was not manifest during service nor within one year of 
separation; competent medical evidence does not show that the 
post-service diagnosis of multiple organ failure due to 
metastatic pancreatic cancer was attributable to service to 
include exposure to herbicide including Agent Orange during 
service.


CONCLUSIONS OF LAW

1.  Multiple organ failure due to metastatic pancreatic 
cancer, the cause of the veteran's death, was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated in service, including as 
secondary to herbicide/AO exposure. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6)(d), 3.309(e) (2005).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in March 2003, the RO advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  The March 2003 VCAA notice 
advised the appellant of what the evidence must show to 
establish entitlement to service-connection for the cause of 
her husband's death.  The letter also asked for any evidence 
she wanted the RO to consider in support of her claim.  
38 C.F.R. § 3.159(b)(1) (2005).  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the April 
2003 rating decision and July 2004 Statement of the Case 
(SOC), which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  The July 2004 SOC 
provided the appellant with notice of all the laws and 
regulations pertinent to her claim, including the law and 
implementing regulations of the VCAA.  The appellant was 
given the opportunity to reply and while she stated there was 
not enough evidence to deny her claim did not indicate there 
was additional evidence to be obtained.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

The initial VCAA notification predated adjudication of this 
claim and complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and VA 
treatment records and private medical records from Deaconess 
Outpatient Services dated from the 1970's to the 1990's is 
also of record.  All the evidence considered by the RO was 
described in the statement of the case and the appellant has 
not indicated that there are any additional relevant records 
to obtain.  Thus, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  See 38 C.F.R. 
§ 3.159 (c)(4).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was 
needed to substantiate her claim for service connection 
for the cause of her husband's death, but she was not 
provided with notice of the type of evidence necessary 
to establish the effective date.  Despite the inadequate 
notice provided to the appellant on this element, the 
Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of her 
husbands death, any questions as to the appropriate 
effective date to be assigned is rendered moot.  

Therefore, the duty to assist and duty to notify as 
contemplated by applicable provisions, including VCAA, 
has been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  
VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed 
without prejudice to the claimant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Law, Regulations and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the 
appellant.  Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) 
(citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (the regulatory requirement that VA "review...the 
entire evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, certain diseases shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for gastrointestinal tract 
cancer, including pancreatic cancer.  See 64 Fed. Reg. 27630-
27641 (May 20, 2003).  Based on available evidence and 
analysis by the National Academy of Sciences (NAS), the 
notice in the Federal Register stated that "the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and gastrointestinal tract cancer 
(stomach, colon, rectal, and pancreatic cancer) outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist."  Id.

Therefore, based on the above, the Board finds that 
presumptive service connection for pancreatic cancer, and 
therefore for the veteran's cause of death, based on exposure 
to an herbicide agent while in Vietnam is not warranted.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309 (2004).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including malignant tumors, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

While the appellant strongly believes her husband's death was 
due to exposure to Agent Orange, she has not submitted or 
identified any competent evidence to support her claim and, 
as noted above, there is scientific evidence against such a 
relationship.  Indeed, the appellant, as a lay person, is not 
shown to be capable of making medical conclusions; thus, her 
statement regarding causation is not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against her claim that the veteran's 
pancreatic cancer is related to Agent Orange exposure in 
service. 

The Board must also consider whether there is any evidence 
that otherwise links the veteran's death to service.  The 
service medical records do not show complaints, findings, or 
treatment indicating that the veteran's fatal cancer had its 
onset in service or was manifest during service.  Pancreatic 
cancer was not manifest during service or within 1 year of 
separation.  Indeed, the private and VA treatment records are 
silent as to the presence of pancreatic cancer with the first 
evidence of the disease being shown on the veteran's death 
certificate, more than 30 years after service.  The death 
certificate also reflected that the place of death was the 
veteran's residence and there is no indication of the 
existence of any additional relevant medical records.  The 
appellant was advised of the evidence considered by the RO 
and has not identified any evidence to substantiate her 
claim.  As such there is no competent medical evidence which 
establishes a nexus between service and the veteran's 
pancreatic cancer or that it was related to service to 
include exposure to Agent Orange.

Thus, there is no nexus between the veteran's cause of death 
from pancreatic cancer and service.  Additionally, while the 
death certificate also listed diabetes as a significant 
condition it specifically noted that it had not directly 
contributed to death and no evidence has been provided to 
indicate that his diabetes in any way contributed to or 
hastened his demise.  Thus, the Board concludes that the 
veteran's service-connected diabetes was not the immediate or 
underlying cause of the veteran's death, and was not 
etiologically related to the cause of death.  There is no 
showing that the veteran had a service-connected disability 
that caused or contributed to his death.  Accordingly, 
service connection on this basis is also not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of her husband's death.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


